                             Case 18-26004        Doc 65    Filed 03/17/21    Page 1 of 1
Entered: March 17th, 2021
Signed: March 16th, 2021

SO ORDERED




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF MARYLAND
                                           at Greenbelt
                                     In re:   Case No.: 18−26004 − LSS   Chapter: 13

Karon Cooper
Debtor

       ORDER DENYING TRUSTEE'S MOTION FOR DISALLOWANCE OF CLAIM
                          WITHOUT PREJUDICE
Before the Court is the Motion for Disallowance of Claim as to Which the Claimant has Refused Distributions [Dkt.
No. 63] (the "Motion"), filed by Timothy P. Branigan, Chapter 13 Trustee, and the Response [Dkt. No. 64], filed by
U.S. Bank Trust National Association, as Trustee of BKPL Lodge Series I Trust ("Creditor"). In the Response,
Creditor asserts that it is preparing a permanent loan modification with Debtor and, if the loan modification is
approved, it will amend its claim. Based thereon, the Court has determined that Creditor and Debtor should be given a
reasonable time to allow the loan modification process to conclude. Wherefore, it is, by the United States Bankruptcy
Court for the District of Maryland,

ORDERED, that the Motion is denied without prejudice to Trustee refiling after Creditor and Debtor have had a
reasonable time to conclude the loan modification process.

cc:    Debtor
       Attorney for Debtor − Edward C. Christman Jr.
       U.S. Bank Trust, N.A. − Keith Yacko
       Case Trustee − Timothy P. Branigan

                                                     End of Order
44x04 (rev. 07/29/2016) − jmasters
